Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 30, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150338 & (14)                                                                                       Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 150338
                                                                   COA: 322762
                                                                   Macomb CC: 2011-000803-FC
  ANDREW TERRELL CLARK,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 3, 2014
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 30, 2015
         p0622
                                                                              Clerk